DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10,616,629. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Instant 17/325510
Patent No. 10,616,629
1. A method for managing interactive gift drops on a smart mobile device, the method comprising:
     
































determining, by a gift drop logic section, whether the smart mobile device is within a first predefined geographic boundary; 

responsive to determining that the smart mobile device is not within the first predefined geographic boundary, not making visible a symbolic gift item on an interactive gift drop map presented on the smart mobile device; 

responsive to determining that the smart mobile device is within the first predefined geographic boundary, making visible the symbolic gift item on the interactive gift drop map presented on the smart mobile device; 




determining, by the gift drop logic section, whether the smart mobile device is within a second predefined geographic boundary that is contained within the first predefined geographic boundary; 

responsive to determining that the smart mobile device is not within the second predefined geographic boundary, not gifting the symbolic gift item to a user associated with the smart mobile device; and 



responsive to determining that the smart mobile device is within the second predefined geographic boundary, gifting the symbolic gift item to the user associated with the smart mobile device.

presenting an interactive gift drop map on a smart mobile device receiving, by a gift drop logic section of the smart mobile device, a request to drop a symbolic gift item onto the interactive gift drop map; 
transmitting a request to a remote gift drop computer server to drop the symbolic gift item onto an authoritative copy of the interactive gift drop map; 

responsive to the reply being a confirmation indicating that the symbolic gift item has been placed onto the authoritative copy of the interactive gift drop map, dropping the symbolic gift item onto the interactive gift drop map presented on the smart mobile device; 
receiving, by the gift drop logic section of the smart mobile device, a request to place a geographic gift blocker onto the interactive gift drop map; 
transmitting a request to the remote gift drop computer server to place the geographic gift blocker onto the authoritative copy of the interactive gift drop map; 
responsive to the request, receiving a reply from the remote gift drop computer server; and
responsive to the reply being a confirmation indicating that the geographic gift blocker has been placed onto the authoritative copy of the interactive gift drop map, placing the geographic gift blocker onto the interactive gift drop map presented on the smart mobile device.

8. The method of claim 7, further comprising:
determining whether the smart mobile device is within a first predefined geographic boundary;
 responsive to determining that the smart mobile device is not within the first predefined geographic boundary, not showing the symbolic gift item on the interactive gift drop map presented on the smart mobile device; and 
responsive to determining that the smart mobile device is within the first predefined geographic boundary, showing the symbolic gift item on the interactive gift drop map presented on the smart mobile device.


9. The method of claim 8, further comprising: 
determining whether the smart mobile device is within a second predefined geographic boundary; 
responsive to determining that the smart mobile device is not within the second predefined geographic boundary, not giving the symbolic gift item to a user associated with the smart mobile device; and 
responsive to determining that the smart mobile device is within the second predefined geographic boundary, giving the symbolic gift item to the user associated with the smart mobile device.




Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,025,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR S PARRA/Primary Examiner, Art Unit 2421